DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 September 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 5,883,386 to Tsuyuki et al. (“US1”).
Regarding Claim 1, US1 describes a  method of manufacturing an optical module (see Figs 1-3) comprising: an optical block (5) having a light input-output surface  (facing element 2 as shown in Fig 3) and provided with two positioning projections (5a, 5b) on a side of the light input-output surface; a substrate (1) on which an optical element (2) is mounted; and a positioning frame (3), the positioning frame having two sides that face each other via an opening portion (see Figs 1-3), the positioning frame having positioning holes (6a, 6b) and narrow portions adjacent to the positioning holes (see Figs 1-3), the positioning holes and the narrow portions being provided at the two sides to be symmetric with respect to the opening portion (see Figs 1-23, wherein the method comprises: fixing the positioning frame on the substrate by adhesive provided at a portion excluding the positioning holes and the narrow portions (see Col 4 Lns 12-35 and Col 5 Lns 1-7 where adhesive is applied at the reservoir); mounting the optical element on the substrate by using, as a reference, the two positioning holes provided at the positioning frame; press-fitting the two positioning projections of the optical block into the two positioning holes of the positioning frame; and fixing the optical block, the positioning frame, and the substrate to each other (see Col 5 Lns 34-41). US1 is silent as to the materials and material properties of the positioning frame and substrate. US1 describes that the positioning frame may be made of a material that can be molded (see Col 4 Lns 17-20) and that the substrate is a printed circuit board (see Col 4 Ln 3). Where the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). Here, the structure of US1 is substantially identical to that of the claims (see above). Therefore, it is presumed that the positioning frame of US1 formed of a material having a coefficient of linear expansion that differs from a coefficient of linear expansion of the substrate. 
Further regarding Clam 1, US1 does not describe the adhesive as heat-curable. US1 is silent as to the type of adhesive used. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a heat-curable adhesive for the adhesive of US1. . It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The motivation for doing so would have been to make a simple substitution of one known element for another to obtain predictable results.
Regarding Claim 2, US1 describes one of the positioning holes has a circular cross-sectional shape having a first diameter and corresponding one of the positioning projections has a circular cross-sectional shape having a second diameter which is smaller than the first diameter (see Fig 3 and Col 5 Lns 34-41).
Regarding Claim 3, where the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). Here, the structure of US1 is substantially identical to that of the claims (see above regarding Claim 1). Therefore, it is presumed that the coefficient of linear expansion of the positioning frame is larger than the coefficient of linear expansion of the substrate.
Regarding Claim 4, US1 does not describe the specific materials of the positioning frame and the substrate. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form positioning frame containing resin, and the substrate containing polyimide. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 5, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select the obvious heat-curable adhesive (as discussed herein with regards to Claim 1) such that the adhesive requires a treatment temperature higher than or equal to 80°C and lower than or equal to 180°C.
Regarding Claim 6, US1 describes that, in the fixing, an adhesive is applied between the optical block, the positioning frame, and the substrate (see Col 5 Lns 39-40). US1 does not describe the adhesive as ultraviolet-curable or irradiating the adhesive with an ultraviolet ray. Ultraviolet adhesive is well-known in the art for use in optical module construction. It is also well-known in the art to apply such adhesives and then irradiate them with an ultraviolet ray. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an ultraviolet-curable adhesive as the described adhesive of US1. Further, it would have been obvious to apply the adhesive as described by US1 and then irradiate the adhesive with an ultraviolet ray to cure the adhesive.
Claim 7 describes an optical module substantially embodying the method of Claim 1.  Therefore, Claim 7 is rejected in view of US1 for substantially the same reasoning.
Claim 8 describes an optical module substantially embodying the method of Claim 6.  Therefore, Claim 8 is rejected in view of US1 for substantially the same reasoning.
Claims 9-11 describes an optical module substantially embodying the method of Claims 2-4, respectively.  Therefore, Claims 9-11 are rejected in view of US1 for substantially the same reasoning.
Claim 13 describes an optical module substantially embodying the method of Claim 3.  Therefore, Claim 13 is rejected in view of US1 for substantially the same reasoning.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 describe the narrow portions provided at the two sides of the positioning frame are each formed by a concave portion provided on a side of the opening portion of the positioning frame.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874